Citation Nr: 0024296	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of a sacral 
pressure sore as a result of hospitalization and surgical and 
medical treatment by the Department of Veterans Affairs in 
1983 and 1984.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right ischial osteomyelitis as a result 
of hospitalization and surgical and medical treatment by the 
Department of Veterans Affairs in 1991.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that, in March 2000, a rating decision denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the hips as a result of VA 
hospitalization and treatment in 1993.  In a brief on appeal, 
filed at the Board in June 2000, with reference to the issues 
currently before the Board, the veteran's representative 
indicated that disagreement was being expressed, on the 
veteran's behalf, with the rating decision of March 2000.  
That statement does not constitute a notice of disagreement 
(NOD) with the rating decision of March 2000, under 
applicable law, because an NOD must be filed with the agency 
of original jurisdiction, not the Board.  See 38 U.S.C.A. 
§ 7105(a) (West 1991); Beryle v. Brown, 9 Vet. App. 24, 28 
(1996).  The Board advises the veteran and his representative 
that any NOD with the rating decision of March 2000 has to be 
filed with the RO, in order to effectively initiate an appeal 
of that determination.  


FINDINGS OF FACT

1.  There is no medical evidence that VA hospitalization and 
treatment in 1983-84 resulted in any additional disability of 
a sacral pressure sore.  

2.  There is no medical evidence that VA hospitalization and 
treatment in 1991 resulted in right ischial osteomyelitis.  


CONCLUSIONS OF LAW

1.  A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
a sacral pressure sore is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right ischial 
osteomyelitis is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Title 38, United States Code 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA hospitalization or 
treatment in question resulted in additional disability, but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
amendments do not apply to his current appeal.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).  

In the veteran's case, records of a public hospital in 
California revealed that, in November 1982, he fell from the 
second floor of a building and sustained a fracture of the 
thoracic spine, with resultant paraplegia and loss of anal 
and bladder sphincter control.  A rating decision in February 
1984 granted the veteran nonservice-connected pension 
benefits and special monthly pension on account of a need for 
regular aid and attendance.  

The veteran has stated that:  After VA surgical treatment in 
1984 for a decubitus sacral ulcer, "my skin started breaking 
down"; and, in 1991, after VA surgery for 'dead tissue', he 
was required to "lay absolutely flat".  The veteran and his 
representative have asserted that he sustained additional 
disability of a sacral pressure sore during VA 
hospitalization in 1983 and 1984, and as a result of VA 
surgical treatment in February 1984.  They have also asserted 
that right ischial osteomyelitis, diagnosed in October 1991, 
was a result of VA hospitalization or treatment.  

Records of the VA Medical Center (VAMC), Hines, Illinois, 
show that the veteran was admitted to that facility in August 
1983.  At admission he gave a history of:  being released 
from a public hospital in California in March 1983, after 
treatment for paraplegia, which was a residual of a thoracic 
spine fracture; and the development of a sacral pressure sore 
during a five-day bus ride from California to Indiana in 
August 1983.  He had been admitted to the VAMC Westside, 
Chicago, Illinois, where the sacral decubitus was debrided, 
prior to transfer to the VAMC Hines.  

The veteran was hospitalized at VAMC Hines from August 1983 
to April 1984.  The decubitus ulcer over his sacrum, which 
was 3 centimeters long, 1 inch wide, and 1/2 inch deep, was 
treated conservatively with a Hubbard tank and dressings, and 
the wound improved.  Later, however, in January 1984, the 
decubitus ulcer over the sacrum broke again.  In February 
1984, excision of the sacral pressure sore was performed, 
with a gluteus maximus flap.  Postoperative results were 
good.  

In August 1984, the veteran was readmitted to the VAMC for 
treatment of a decubitus ulcer in the area of the left 
trochanter, which was a separate sore from the one over the 
sacrum which had been treated earlier that year.  

There has been no medical finding or opinion by any physician 
that VA hospitalization and treatment in 1983-84 caused any 
additional disability of the sacral pressure sore.  Indeed, 
VA treatment of the sacral pressure sore appears to have been 
ameliorative, although, years later, in August 1998, multiple 
decubitus ulcers were treated, including ones on the right 
and left ischium, both knees, and both heels.  

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for additional disability of a sacral pressure sore is not 
well grounded, because there is no competent evidence of any 
injury or aggravation of an injury to the sacral area during 
VA hospitalization from August 1983 to April 1984, and there 
is no medical evidence of additional disability at discharge 
from the hospital in April 1984 over and above what the 
veteran had when he was admitted in August 1983.  There is, 
likewise, no medical evidence that the decubitus ulcers in 
other areas of the body in subsequent years were caused by 
the sacral pressure sore treated in 1983 and 1984.  For those 
reasons, the claim for compensation for additional disability 
of a sacral pressure sore is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); Jones.  

In September 1991, the veteran was admitted to the VAMC for 
evaluation and treatment of multiple decubiti on the back and 
feet.  During hospitalization, a bone scan showed increased 
radiotracer activity in the region of the right ischium, 
probably representing osteomyelitis.  A bone biopsy in 
October 1991 was consistent with healing osteomyelitis.  The 
veteran was treated by the infectious disease service.  He 
left on a pass in April 1992 and did not return to the 
hospital; he was, therefore, given an irregular discharge.  

There has been no medical finding or opinion by any physician 
that right ischial osteomyelitis was related to VA treatment 
or to any incident of VA hospitalization.  The claim for 
compensation under 38 U.S.C.A. § 1151 for that disability is 
thus not well grounded, and must be denied on that basis.  38 
U.S.C.A. § 5107(a); Jones.  

The veteran's statements do not serve to make his claims well 
grounded, because he is not qualified to offer an opinion on 
questions of medical diagnosis or medical causation.  
Espiritu.  


ORDER

The appeal is denied.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

